It was held when this case was here before that the judgment in Dinsmore v. Lamberton (Sullivan, May term, 1907) decided that the plaintiffs in this action had a right of way over the defendants' land as described in their brief statement in the former suit. Lamberton v. Dinsmore, 75 N.H. 574,575. The defendants' contention that it has never been decided that the plaintiffs have a right of way over their land is therefore not open to them.
The defendants contend that the court erred in enjoining them, because they were entitled to a jury trial of the issue as to whether the way described in the plaintiffs' petition is the same way that was described in their brief statement in the former action. But that contention is not open to them in this proceeding. It can only be raised in a proceeding to punish them for a violation of the injunction.
Exception overruled.
All concurred. *Page 101